PER CURIAM.
We conclude that the administrative law judge erred in departing downward from the child support guidelines. A deviation from the guidelines for shared parenting would be appropriate only if the parties had a court-authorized parenting plan. See Department of Revenue ex. rel. Sherman v. Daly, 74 So.3d 165 (Fla. 1st DCA 2011). The visitation arrangement between the parents in this case was not part of a formal plan authorized by the court. Accordingly, we reverse with instructions to recalculate the child support.
PADOVANO, ROWE, and RAY, JJ., Concur.